DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/16/22 have been fully considered but they are not persuasive.  Applicant’s argument suggests that the instant amendment was discussed, particularly a combined pressure and moisture sensor.  However, the amendments directed to the capacitive pressure sensor and a membrane were not presented for discussion nor discussed during the interview.  

Claim Objections
Claims 9 and 17 are objected to because of the following informalities:  claim 9, line 22, “10 (20) caused by”, the “10” should be in parentheses; claim 17, line 19, “10 (20) caused by”, the “10” should be in parentheses.  Appropriate correction is required.
Claims 10-15 are objected to because they depend from cancelled claim 1.  It is understood that the claims depend from claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, lines 26-27 and claim 17, lines 23-24 state “so that the membrane is a dielectric layer (14) or else the individual capacitor electrodes (10,11)”
	It is unclear whether the membrane (as a dielectric) is referring to the “at least one dielectric layer (4)” (claim 9, line 8; claim 17, line 7) or if the membrane is a dielectric layer different from the at least one dielectric layer.  
	Claims 10-16 are rejected due to their dependency from claim 9. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10, 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 states “An apparatus (100) according to claim 1, characterised in that the sensor (1) is a capacitive pressure sensor, wherein the processing unit (5) measures and/or stores a capacitance change in the capacitor (20) caused by external pressure.”  However, claim 9 already establishes (lines 19-22) that “the sensor (1) is additionally a capacitive pressure sensor, wherein the processing unit (5) is additionally arranged and provided for measuring and/or storing a capacitance change of the capacitor 10 (20) caused by external pressure.”  Therefore, claim 10 does not further limit claim 9.  
	Claim 15 states “An apparatus (100) according to claim 1, characterised in that the sensor (1) comprises at least a second capacitor (30), which is arranged above or below the first capacitor (20) in the transverse direction (Q1) and is arranged on or under a second water-impermeable layer (15), so as to be spaced apart from the capacitor (20) by the second water-impermeable layer (15), thus creating a capacitor stack”.
	However, claim 9 already establishes (lines 28-32) “wherein the sensor (1) has at least one further capacitor (30) which is arranged in the transverse direction (01) above or below the capacitor (20) and is arranged spaced apart from the capacitor (20) by a further water-impermeable layer (15) on or below this further water-impermeable layer (15), so that a capacitor stack is formed”.  Therefore, claim 15 does not further limit claim 9.  
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
None of the prior art of record appears to directly read on the invention as understood by the Examiner, however, due to the presence of indefinite claim language, as indicated in the rejection(s) under 35 U.S.C. 112 above, a complete comparison to the Prior Art and the claimed invention could not be made by the Examiner.   However upon applicant' s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner' s better understanding of the invention a comparison of the prior art to the claims will again be made, resulting in a possible Final Office Action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        5/3/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861